MEMORANDUM **
Robert Deane Schwartz appeals pro se the district court’s judgment dismissing as time-barred his 42 U.S.C. § 1983 action alleging defendants used excessive force during his December 1991 arrest. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals on statute of limitations grounds, Johnson v. California, 207 F.3d 650, 653 (9th Cir.2000), and we affirm.
The district court properly dismissed Schwartz’s action because all of the allegations stem from incidents on December 22, 1991, and Schwartz did not file his complaint until April 28, 2000. See id.; Cal. Civ Pro.Code § 352.1.
Schwartz’s remaining contentions are not persuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.